                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

    Integrated Process Solutions, Inc.,                       Court File No.: 19-cv-00567
                                                                     Hon. Nancy E. Brasel
                    Plaintiff,
                                                      PLAINTIFF’S REPLY
    vs.                                            MEMORANDUM OF LAW IN
                                                  SUPPORT OF ITS MOTION FOR
    Lanix LLC, Kevin Landsverk, and                TEMPORARY RESTRAINING
    Dylan Dyke,                                  ORDER, EXPEDITED DISCOVERY,
                                                AND PRESERVATION OF EVIDENCE
                   Defendants.


          Defendants’ opposition to IPS’s motion for TRO seeks to sidestep damning

evidence against them, putting it off as merely texting between friends. But the proof of a

conspiratorial scheme between friends to steal business opportunities from IPS, perform

the work using IPS’s confidential information and trade secrets, and wipe the electronic

fingerprints of their wrongdoing is unmistakable. IPS has submitted ample evidence

supporting entry of a TRO.

          A.       Landsverk and Dyke withheld Corval purchase orders from IPS in
                   order to give them to Lanix.

          Defendants try to turn this case into a miscast non-compete dispute.1 They ignore

the substantial evidence of Landsverk and Dyke secretly conspiring while Landsverk was

still employed at IPS to withhold Corval purchase orders that should have gone to IPS, sit




1     Defendants site a slew of non-compete cases in their argument why IPS is not suffering
      irreparable harm. See Oppos. Mem. at 9-10. IPS is not moving to enforce a non-
      compete agreement, so those cases are inapposite.


4829-1696-6283.1
on them until Lanix could start operating (using IPS’s information), then steer those orders

to Lanix for Landsverk’s and Dyke’s personal gain.2

               About two months before Landsverk quit, Dyke told him:
                “So would have to have a decent PO ready to go and get
                some of it up front in order to make it work.” Nelson Suppl.
                Decl. ¶ 11, row 2053.

               A few weeks later when discussing a potential piece of
                work, Landsverk told Dyke: “That’s a good amount for
                Lanix! Doesn’t do much for IPS.” Dyke responded: “It’s
                small but it’s how we start.” Id. rows 1553-57.

               A few days later, Dyke wrote: “But anyway, when is the
                transition? . . . I can’t hold POs too long unless you start
                working off record for any other new ones.” Id. row 1426.

               About a month before Landsverk quit, Dyke went further:
                “I’ll hold all other POs to IP[S], you can work on those on
                your own before POs at Lanix.” Landsverk responded:
                “Ok, that gives me more time to setup company too then.”
                Arnold Decl. Ex. A rows 1199-1200.

               And just a few weeks later when discussing some new
                work, Dyke told Landsverk: “Waiting for Lanix…..” Id.
                row 276.

       Defendants freely admit Corval has now issued those purchase orders to Lanix, so

far totaling nearly $75,000. See Landsverk Decl. ¶ 24; Dyke Decl. ¶ 19. They also admit


2   In this regard, IPS’s common law claims go far beyond protection of trade secrets, so
    Defendants’ preemption arguments miss the mark. See Oppos. Mem. at 10. Defendants
    cite Superior Edge, Inc. v. Monsanto Co., 964 F.Supp.2d 1017 (D. Minn. 2013), which
    held MUTSA preempted a conversion claim; IPS has not asserted a conversion claim.
    They also cite SL Montevideo Tech., Inc. v. Eaton Aerospace, LLC, 292 F.Supp.2d 1175
    (D. Minn. 2003), but that case dismissed common law claims that alleged only trade
    secret misappropriation; IPS’s common law claims allege much more. See Cardiac
    Pacemakers, Inc. v. Aspen II Holding Co., 413 F.Supp.2d 1016, 1024 (D. Minn. 2006)
    (rejecting MUTSA preemption argument, noting plaintiff’s tortious interference claim
    “rests on different factual and legal grounds than Guidant’s trade secrets claim”).


                                             2
those orders were on “Lamb Weston” projects and a “Jennie-O Contherms” project.

Landsverk Decl. ¶¶ 24-26. What Defendants omit from their statements—but which IPS

already explained in its opening memorandum—is that (1) the Lamb Weston projects were

supposed to be performed by IPS, but Defendants conspired to cancel the project with IPS,

lie about the reason for the cancellation, then have Lanix jump in after Landsverk quit IPS;

and (2) the Contherms project was supposed to go to IPS, but again was withheld so it

could go to Lanix. See Arnold Decl. Ex. A rows 130, 147, 156-61; 276-84.

          Dyke now asserts he had no authority to steer Corval work to Lanix. Dyke Decl.

¶¶ 12, 17. As shown above, Dyke’s texts—all sent before this litigation was initiated (and

he hired an attorney)—tell the real story. Dyke also incredibly claims he was “concerned”

when “it appeared that Kevin might leave IPS.” Id. ¶ 11. Again, Dyke’s texts say

otherwise. Dyke repeatedly encouraged Landsverk to leave IPS because it would benefit

Dyke personally, going so far as to propose the financial terms Dyke expected in return for

his withholding purchase orders, coach Landsverk on the specific steps he should take to

leave IPS while maintaining access to IPS’s information, and help draft his resignation

letter.

          B.     The information Landsverk retained warrants trade secret protection.

          Defendants are wrong that IPS has not protected or identified its trade secrets.

          First, Defendants argue IPS did not do enough to protect its trade secrets, pointing

to the absence of a company confidentiality policy. See Oppos. Mem. at 13. Courts do not

require such a policy for trade secret protection to apply; rather, the test is whether a

company took reasonable protective measures under the circumstances. See, e.g., Wyeth


                                                3
v. Natural Biologics, Inc., 395 F.3d 897, 899-900 (8th Cir. 2005). As previously described,

IPS has taken reasonable protective measures.

       Second, it is not true that IPS’s bidding information is publicly available because its

customers receive the bids. See Oppos. Mem. at 12. IPS’s bids sent to customers generally

state lump sum pricing amounts; they do not detail specific parts, costs, programming

details, and other information underlying the bids. Landsverk retained all this information,

which would be invaluable to a new company seeking to compete with IPS because it

would give them the information they need to execute the bid. Nelson Suppl. Decl. ¶ 4. If

the competitor had only the end pricing that a customer receives, it would be left to try to

build the bid to comport with the pricing—a difficult feat for a new market entrant

considering all the components that go into forming the bid itself.

       Third, IPS protects its corporate financial information from disclosure and does not

share it outside a select group of employees. Landsverk, solely as a result of his special

status as an IT professional, had administrative rights to the computer folders containing

this information, then shared it with Dyke. Id. ¶ 5.3

       Fourth, it is untrue that IPS shares with its customers all the data, files,

programming, and information that Landsverk retained and/or shared with Dyke, and that

an end user customer can do whatever it wants with IPS’s work product. See Oppos. Mem.

at 12-13. The electrical control system industry is not “open source” as Landsverk would



3   Landsverk’s access included special rights to other highly confidential company documents
    and data, including computer folders for Human Resources, IPS Business Plan, Legal, and
    Project List. Id.


                                              4
have this Court believe. In simple terms, IPS provides to end users custom programmed

software that is used to automate and control machines, instrumentation, and processes for

daily operation at clients’ facilities. That software is project-specific; it cannot be updated

and used by the end user, or anyone else (including a subcontractor like Corval), to be used

on future projects unless IPS agreed in writing. Nelson Suppl. Decl. ¶ 6.

       The project documentation supports this conclusion. The purchase order with the

vendor typically contains language limiting how that vendor can use or disclose the

information supplied by IPS. For example, a Corval purchase order contains the following:

                Vendor agrees that it shall not, without written consent, use or
                disclose any confidential information or data, material or
                deliverables created, developed, produced or otherwise
                obtained in the course of the work required hereunder for any
                purpose except as necessary to implement or perform the PO
                and shall protect same using the same standard of care as it uses
                to protect its own confidential information.

Id. Ex. A.

       IPS also has its own Terms and Conditions documentation, which states among

other things:

                All devices, designs (including drawings, plans and
                specifications), estimates, prices, notes, electronic data and
                other documents or information prepared or disclosed by
                Seller, and all related intellectual property rights, shall remain
                Seller’s property. Seller grants Buyer a non-exclusive, non-
                transferable license to use any such material solely for Buyer’s
                use of the Equipment. Buyer shall not disclose any such
                material to third parties without Seller’s prior written consent.

Id. Ex. B.




                                                5
       In addition, a typical project plan and specification for an end user contains

provisions that IPS’s supplied software is owned by the end user, that the end user will use

the software only for the project that is the subject of the purchase, but that IPS may use

the software to build upon for future projects. Nelson Suppl. Decl. ¶ 9. But even if there

were some question about these ownership issues, Landsverk did not retain only IPS’s final

work product. He retained IPS’s entire library of standards, “function blocks”, and other

programming work which IPS has invested huge amounts of capital in creating.

       Fifth, IPS’s trade secret claims are not limited to information Landsverk shared with

Dyke in connection with work on Corval projects. See Oppos. Mem. at 4-5, 12. Landsverk

retained access to IPS’s entire server, which contained all of IPS’s confidential and trade

secret information, and he bragged about maintaining backdoor access to all of that

information. His opposition to IPS’s motion itself shows his continued inappropriate

access to IPS’s information: he attaches two email strings from his IPS email account, yet

does not explain why or how he possesses those emails. It is anyone’s guess what other

IPS emails and trade secrets he still retains and is using.

       Ultimately, this Court need not rely upon Landsverk’s and Dyke’s present promises

not to use IPS’s information as a reason to deny IPS’s motion. Even when an employee

proclaims he has no intention of using confidential information acquired by the former

employer, a court need not rely on such assurance. See, e.g., ClearOne Commc’ns, Inc. v.

Chiang, 2008 WL 4153768, at *1 (D. Utah) (“Chiang’s only direct proof that he did not

take any trade secret information from Old ClearOne or know of anyone doing so is his

own testimony. But the court is not obliged to believe self-serving statements of parties.”);


                                              6
Superior Consultant Co. v. Bailey, 2000 WL 1279161, at *6 (E.D. Mich.) (granting

injunctive relief, even though “[b]y way of affidavit, defendant Bailey attests that he does

not believe he has violated any of his obligations to Superior, and that he has not

and will not use any of Superior's confidential or trade secret information”); Robert Half

Int’l, Inc. v. Stenz, 2000 WL 1716760, at *7 (E.D. Pa.) (holding “the Court cannot find and

the Defendant does not point to any reason why the public interest is not served by

enjoining the Defendant from utilizing the information and contacts obtained through their

employment with the Plaintiff,” notwithstanding that “the Defendant has stated that he has

not been soliciting business from his former clients, has not used confidential information

that he obtained from his employment with the Plaintiff, and that his new employer targets

a different clientele than the Plaintiff”).

       Defendants knew what they were doing was wrong, predicted (rightly) they would

get sued for it, and destroyed evidence to hide their misconduct. Their pledges of good

behavior are not credible. See, e.g., Contour Design, Inc. v. Chance Mold Steel Co., 2012

WL 82864, at *6 (D.N.H.) (assertion that defendant “did not use any of

Contour’s confidential information” was “impossible to credit” given evidence showing

otherwise); United States v. Stone, 2006 WL 2990246, at *2 (W.D. Mich.) (“Defendants

argue because the Affidavits are a denial by Defendants of the acts under oath, the Court

cannot properly conclude that an injunction is appropriate.             The Court again

disagrees.”). Moreover, the DTSA and MUTSA specifically authorize an injunction even

when misappropriation is merely threatened. 18 U.S.C. § 1836(b)(3)(A)(i); Minn. Stat.

§ 325C.02(a).; Katch, LLC v. Sweetser, 143 F.Supp.3d 854, 869-70 (D. Minn. 2015)


                                              7
(“Minnesota Statute § 325C.02(a) allows for injunctive relief even where there is only a

threat of misappropriation.”); Reliastar Life Ins. Co. v. KMG Am. Corp., 2006 WL

2529760, at *4 (Minn. App.) (“Actual or threatened misappropriation may be enjoined.”).

       C.     IPS competes with Lanix in the industrial refrigeration control market.

       Defendants argue they are not violating any duties to IPS because IPS does not

“focus” on industrial refrigeration control work. See Oppos. Mem. at 2. This argument

fails on both the facts and the law.

       IPS provides services in to clients who utilize industrial refrigeration at their

facilities, and has done so for years. Since at least 2012 (before Landsverk joined IPS),

IPS was performing work at facilities that utilize industrial refrigeration. See Nelson Suppl.

Decl. ¶ 1. Defendants essentially admit IPS’s work in this area, stating that Landsverk “did

some of this work at IPS.” See Oppos. Mem. at 2. They then argue IPS “has never

contacted Corval to try and continue work in this area.” Id. at 9 (emphasis added). But to

continue work obviously means IPS was already doing it.4

       For IPS to perform this work, it has relied on a team of employees in engineering,

autoCAD, purchasing, programming, UL 508 and 698 Panel Fabrication, and field service.

For some of IPS’s projects in this area, Landsverk was one member of that team. Nelson

Suppl. Decl. ¶ 2. Lansdverk’s unsupported claim that he was the only person performing


4   Defendants emphasize this argument as some sort of waiver of IPS’s claims. See
    Oppos. Mem. at 5, 9. But obviously IPS did not want to contact Dyke during this
    dispute to pitch continued work for Corval. Nor did IPS want to pitch others at Corval,
    which, depending on the results of expedited discovery, may be named as another
    defendant who aided and abetted Landsverk’s and Dyke’s misconduct. Nelson Suppl.
    Decl. ¶ 3.


                                              8
this work for IPS is simply false. The bottom line is Landsverk retained IPS’s confidential

and trade secret information to perform work in direct competition with IPS. See Dyke

Decl. ¶ 15 (admitting Landsverk retained IPS information to perform work for Corval).

       The confidential and trade secret information Defendants admittedly retained and

are presently using, and the opportunities Landsverk and Dyke withheld from IPS and

instead steered to Lanix, violate obligations to IPS. This would be true even if that

information or those opportunities relate only to the industrial refrigeration market (which

they don’t). It is irrelevant how much IPS may or may not “focus” on this market as part

of its overall services portfolio.   The information was stolen, and the opportunities

withheld, and IPS has shown this wrongdoing is irreparably harming IPS.

       D.     Landsverk destroyed evidence, with Dyke’s coaching, specifically to
              avoid detection.

       Landsverk claims now he “reset” his computer simply as a matter of course like any

soon-to-be former employee would do. Landsverk Decl. ¶ 21. He forgets his texts with

Dyke days before his resignation, when Landsverk suggested to Dyke he would give IPS

his phone, laptop, and iPad. Dyke was surprised, asking: “But wiped? Don’t want him

seeing your emails?” Landsverk responded: “Haha, coming from an IT guy come on man.

Of course wiped.” Nelson Suppl. Decl. ¶ 11, rows 109-113. In addition, Landsverk’s

claims of voluntarily offering up the various passwords and administrative rights to his

“backdoor” server access are untrue. Only after being confronted by IPS with his damning

texts with Dyke (and his subsequent admissions of wrongdoing), did Landsverk send IPS

that information. Nelson Suppl. Decl. ¶ 10.



                                              9
      Landsverk’s new explanations for his behavior are not credible, particularly when

combined with his admissions to Dyke and Nelson that he knew his conduct was wrong

and the he would probably get sued by IPS. See Arnold Decl. Ex. A rows 1349, 1351

(Dyke: “Lori gonna convince Pete to sue you”; Landsverk: “Yeah maybe”); Nelson Decl.

¶ 30 (Landsverk: “I’m a dumbass.”).

                                      CONCLUSION

      This motion presents a clear case of an individual using special employment status

and access to steal information and corporate opportunities. The Court should issue an

order temporarily restraining Defendants from further violations of their statutory and

common law duties to IPS, and an order for expedited discovery and to preserve evidence.

                                   NILAN JOHNSON LEWIS PA

 Dated: March 14, 2019             By:     s/ Joel O’Malley
                                         Joel O’Malley (Reg. No. 0352573)
                                         Pablo Orozco (Reg. No. 0396811)
                                         120 South Sixth Street, Suite 400
                                         Minneapolis, MN 55402
                                         Phone: 612-305-7500
                                         Fax: 612-305-7501
                                         jomalley@nilanjohnson.com
                                         porozco@nilanjohnson.com

                                   ATTORNEYS FOR PLAINTIFF




                                           10
